NUMBER 13-14-00295-CV

                               COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI  -  EDINBURG
														

BOSTON FINANCIAL INSTITUTIONAL TAX CREDITS XII, 
A LIMITED PARTNERSHIP AND SLP, INC.,				Appellants	

                                      v.

PASEO PLAZA APARTMENTS, L.P., BROWNSVILLE
HOUSING OPPORTUNITY CORPORATION AND 
HOUSING AUTHORITY OF THE CITY OF BROWNSVILLE,	Appellees.
														
                                       
                    On Appeal from the 357th District Court
                           of Cameron County, Texas.
														

                                     ORDER

         Before Chief Justice Valdez and Justices Perkes and Longoria
                               Order Per Curiam

	On June 2, 2014, appellants Boston Financial Institutional Tax Credits XII, a Limited Partnership, and SLP, Inc., filed an emergency motion to stay proceedings.  Through this motion, appellants seek to stay the trial court proceedings during the pendency of their accelerated interlocutory appeal of the trial court's order denying appellants' motion to compel arbitration.  
The Court, having examined and fully considered the emergency motion to stay proceedings, is of the opinion that it should be granted.  Accordingly, we GRANT appellants' "Emergency Motion to Stay Proceeding" and order all trial court proceedings and discovery to be STAYED pending further order of this Court or final disposition of this appeal.  
IT IS SO ORDERED.
			PER CURIAM

Delivered and filed the
2nd day of June, 2014.